DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 13-17 are allowable. The restriction requirement between groups , as set forth in the Office action mailed on 02/13/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/13/2019 is withdrawn.  Claim 21, directed to are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9, 13-17, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a device and method of endograft visualization that includes the combination of recited limitations in claims 1, 8, 13, 17, and 21.  The art alone or in combination did not teach wherein (Claim 1) at least one optical shape sensing system having one or more optical fibers for generating optical shape sensing data, wherein said optical shape sensing system is coupled to the at least one attachment mechanism and is configured to measure at least one of shape, position or orientation of the stent structure based on the optical shape sensing data; (Claim 8) an optical shape sensing system having one or more optical fibers for generating optical shape sensing data, wherein said optical shape sensing system is configured to measure at least one of shape, position or orientation of the stent structure based on the optical shape sensing data and to align the fenestration with a branch of a blood vessel for placement of the endograft based on the optical shape sensing data; (Claim 13) an optical shape sensing system having one or more optical fibers for generating optical shape sensing data, wherein said optical shape sensing system is configured to pass into the lumen, to be releasably secured to the stent structure and to be configured to measure at least one of shape, position or orientation of the stent structure based on the optical shape sensing data; (Claim 17) an optical shape sensing system having one or more optical fibers for generating optical shape sensing data, wherein said optical shape sensing system is configured to pass through the eye, to be releasably secured to the stent structure and to be configured to measure at least one of shape, position or orientation of the stent structure based on the optical shape sensing data; (Claim 21) one or more optical fibers; measuring at least one of shape, position or orientation of the endograft during deployment using the at least one optical shape sensing system; registering optical shape sensing data with image data on a blood vessel where the endograft is placed; anchoring the endograft in the blood vessel; and removing at least a portion of the optical shape sensing system from the endograft. The closest prior art of record Millet fails to disclose the above limitations and would not obvious to modify because Millet creates an image of the target treatment site but does not measure at least one of shape, position, or orientation of the instrument itself. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771